Case 3:20-cv-05007-MAS-DEA Document 13 Filed 07/13/20 Page 1 of 3 PageID: 1149




 MARKS & KLEIN, LLP
 Brent M. Davis, Esq.
 Justin M. Klein, Esq.
 63 Riverside Avenue
 Red Bank, N.J. 07701
 Tel: (732) 747-7100
 Fax: (732) 219-0625
 justin@marksklein.com
 brent@marksklein.com
 Attorneys for Plaintiff
 APFA, Inc.

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 APFA, INC.                           )
                                      )
                                      )
                    Plaintiff,        )
                                      )
              vs.                     )     Case No. 3:20-cv-05007-MAS-DEA
                                      )
                                      )     STIPULATION AND
 UATP MANAGEMENT, LLC,                )     ORDER
                                      )
                    Defendant.        )

       Plaintiff APFA, Inc. and Defendant UATP Management, LLC, by and

 through the undersigned counsel, hereby submit this Stipulation and Proposed

 Order and state as follows:

       WHEREAS on June 16, 2020, Plaintiff filed its Motion for Injunctive

 Relief [Dkt. No. 10];

       WHEREAS on June 29, 2020, Defendant filed its Motion to Dismiss [Dkt.

 No. 11];
Case 3:20-cv-05007-MAS-DEA Document 13 Filed 07/13/20 Page 2 of 3 PageID: 1150




       WHEREAS on July 6, 2020, Defendant filed its Opposition to Plaintiff’s

 Motion for Injunctive Relief [Dkt. No. 12];

       WHEREAS Plaintiff’s Reply Brief in Support of its Motion for Injunctive

 Relief is currently due on or before July 13, 2020;

       WHEREAS Plaintiff’s Opposition to Defendant’s Motion to Dismiss is

 currently due on or before July 20, 2020;

       WHEREAS Defendant’s Reply Brief in Support of its Motion to Dismiss is

 currently due on or before July 27, 2020;

       WHEREAS no previous requests have been made for extensions of these

 deadlines; and

       WHEREAS good cause exists to permit the parties a brief extension of these

 deadlines, including that the Covid-19 pandemic has created difficulties in meeting

 ordinary court deadlines.

       THEREFORE IT IS HEREBY STIPULATED AND AGREED by and

 between the undersigned counsel for Plaintiff and the undersigned counsel for

 Defendant that:

           • Plaintiff’s deadline to file its Reply Brief in Support of its Motion for

              Injunctive Relief be extended from July 13, 2020 to July 29, 2020;

           • Plaintiff’s deadline to file its Opposition to Defendant’s Motion to

              Dismiss be extended from July 20, 2020 to August 3, 2020; and

                                          2
Case 3:20-cv-05007-MAS-DEA Document 13 Filed 07/13/20 Page 3 of 3 PageID: 1151




           • Defendant's deadline to file its Reply Brief in Support of its Motion

              to Dismiss extended from July 27, 2020 to August 26, 2020.



 Dated: July 11, 2020
          MARKS & KLEIN, LLP                    DLA PIPER LLP (US)
  By: /s/ Brent M. Davis                 By: /s/ David S. Sager
         Brent M. Davis, Esq.                   David S. Sager, Esq.
         Justin M. Klein, Esq.                  William J. Diggs, Esq.
         63 Riverside Ave.                      51 John F. Kennedy Parkway
         Red Bank, NJ 07701                     Suite 120
         Tel: (732) 747-7100                    Short Hills, NJ 07078
         Fax: (732) 219-0625                    Tel: (973) 520-2550
         brent@marksklein.com                   Fax: (973) 520-2551
         justin@marksklein.com                  david.sager@dlapiper.com
                                                william.diggs@dlapiper.com
        Attorneys for Plaintiff
                                               Attorneys for Defendant



        SO ORDERED, this          13th    day of July 2020.




        _s/Douglas E. Arpert
        Hon. Douglas E. Arpert, U.S.M.J.




                                           3
